Exhibit 10.3 Item 1115 Agreement dated as of June 29, 2006 (this “Agreement”), between IndyMac Bank, F.S.B, a federal savings bank (“IndyMac Bank”), IndyMac MBS, Inc., a Delaware corporation (“IndyMac MBS”), IndyMac ABS, Inc., a Delaware corporation (“IndyMac ABS”), and Merrill Lynch Capital Services, Inc., as counterparty (the “Counterparty”). RECITALS WHEREAS, IndyMac MBS and IndyMac ABS each have filed Registration Statements on Form S-3 (each, a “Registration Statement”) with the Securities and Exchange Commission (the “Commission”) for purposes of offering mortgage backed or asset-backed notes and/or certificates (the “Securities”) through special purpose vehicles (each, an “SPV”). WHEREAS, from time to time, on the closing date (the “Closing Date”) of a transaction pursuant to which Securities are offered (each, a “Transaction”), the Counterparty and the SPV or an underwriter or dealer with respect to the Transaction, enter into certain derivative agreements (each, a “Derivative Agreement”), including interest rate or currency swaps, for purposes of providing certain yield enhancements to the SPV or the related trustee on behalf of either the SPV or a swap or corridor contract administrator (each, an “Administrator”). NOW, THEREFORE, in consideration of the mutual agreements set forth herein and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereby agree as follows: Section 1.Definitions Company Information: As defined in Section 4(a)(i). Company Financial Information: As defined in Section 2(a)(ii). Depositor: Means IndyMac MBS and IndyMac ABS with respect to the related Registration Statement for which the entity is the registrant. GAAP: As defined in Section 3(a)(v). EDGAR: The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Exchange Act: The Securities Exchange Act of 1934, as amended and the rules and regulations promulgated thereunder. Exchange Act Reports: All Distribution Reports on Form 10-D, Current Reports on Form 8-K and Annual Reports on Form 10-K that are to be filed with respect to the related SPV pursuant to the Exchange Act. IFRS: Has the meaning set forth in Section 3(a)(v). 2 Master Agreement: The ISDA Master Agreement between the Counterparty and SPV, or if no such Master Agreement exists, the ISDA Master Agreement assumed to apply to the Derivative Agreement pursuant to its terms. Prospectus Supplement: The prospectus supplement prepared in connection with the public offering and sale of the related Securities. Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Securities Act: The Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. Section 2.Information to be Provided by the Counterparty. (a) Prior to printing the related Prospectus Supplement, (i) the Counterparty shall provide to the related Depositor such information regarding the Counterparty, as a derivative instrument counterparty, as is reasonably requested by the related Depositor for the purpose of compliance with Item 1115(a)(1) of Regulation AB. Such information shall include, at a minimum: (A) the Counterparty’s legal name (and any d/b/a); (B) the organizational form of the Counterparty; (C) a description of the general character of the business of the Counterparty; (D) a description of any affiliation or material ownership relationship (as set forth in Item 1119) between the Counterparty and any of the following parties: (1) IndyMac Bank (or any other sponsor identified to the Counterparty by IndyMac Bank); (2) the related Depositor (as identified to the Counterparty by IndyMac Bank); (3) the SPV; (4) IndyMac Bank (or any other servicer or master servicer identified to the Counterparty by IndyMac Bank); 3 (5) Deutsche Bank National Trust Company (or any other trustee identified to the Counterparty by IndyMac Bank); (6) any originator identified to the Counterparty by IndyMac Bank; (7) any enhancement or support provider identified to the Counterparty by IndyMac Bank; and (8) any other material transaction party identified to the Counterparty by IndyMac Bank. (ii) if requested by the related Depositor for the purpose of compliance with Item 1115(b) with respect to a Transaction (prior to the related Depositor taking the steps necessary to suspend its obligation to file Exchange Act Reports with respect to the SPV under Sections 13 and 15(d) of the Exchange Act, in accordance with the requirements of Regulation AB) the Counterparty shall: (A) provide the financial data required by Item 1115(b)(1) or (b)(2) of Regulation AB (as specified by the related Depositor to the Counterparty) with respect to the Counterparty, any affiliated entities providing derivative instruments to the SPV and any entities guaranteeing the obligations of either the Counterparty or any affiliate entity providing derivative instruments to the SPV (a “Counterparty Guarantor”) (the “Company Financial Information”), in a form appropriate for use in the Prospectus Supplement and in an EDGAR-compatible form; and (B) if applicable, cause its accountants or the accountants of the Counterparty Guarantor to issue their consent to the filing of such financial statements in the Registration Statement. (b) Following the Closing Date with respect to a Transaction, and until the related Depositor takes the steps necessary to suspend its obligation to file Exchange Act Reports with respect to the SPV under Sections 13 and 15(d) of the Exchange Act, (i) If requested by the related Depositor, then no later than March 1 of each calendar year, the Counterparty shall (1) notify the related Depositor in writing of any affiliations or material ownership relationships that develop following the Closing Date between the Counterparty and any of the parties specified in Section 2(a)(i)(D) (and any other parties identified in writing by the related Depositor) and (2) provide to the related Depositor a description of such affiliations or material ownership relationships as described in Section 2(b)(i)(1); 4 (ii) if the Counterparty provided Company Financial Information to the related Depositor for the Prospectus Supplement, within 5 Business Days of the release of any updated financial data, the Counterparty shall (1) provide current Company Financial Information as required under Item 1115(b) of Regulation AB to the related Depositor in an EDGAR-compatible form, and (2) if applicable, cause its accountants (or, if applicable, the accountants of any Counterparty Guarantor) to issue their consent to filing of such financial statements in the Exchange Act Reports of the SPV; and (iii) if the related Depositor requests Company Financial Information from the Counterparty, for the purpose of compliance with Item 1115(b) of Regulation AB following the Closing Date, the Counterparty shall upon five Business Days written notice either (A), (1) provide current Company Financial Information as required under Item 1115(b) of Regulation AB to the related Depositor in an EDGAR-compatible form, (2) if applicable, cause its accountants (or, if applicable, the accountants of any Counterparty Guarantor) to issue their consent to filing or incorporation by reference of such financial statements in the Exchange Act Reports of the SPV and (3) within 5 Business Days of the release of any updated financial data, provide current Company Financial Information as required under Item 1115 (b) of Regulation AB to the related Depositor in an EDGAR-compatible form and if applicable, cause its accountants (or, if applicable, the accountants of any Counterparty Guarantor) to issue their consent to filing or incorporation by reference of such financial statements in the Exchange Act Reports of the SPV or (B) assign the Derivative Agreement as provided below. Section 3.
